Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks/Arguments
	Regarding remarks on the objections to Abstract, the amendment would overcome the previous objections when the amendment is entered.
	Regarding remarks on the rejections under 35 USC 112(a) and 112(b), the amendment would overcome the previous rejections when the amendment is entered.
	Regarding arguments on the rejections under 35 USC 101, applicant's arguments have been fully considered but they are not persuasive.
	Applicant argues (pg. 10 line 14 – pg. 13 line 5 from the bottom) the amended claim 1 does not recite an abstract idea because current application improves computer technology or other technology as similar to Enfish and Mcro.
	Examiner respectfully disagrees with the argument that the current application is similar to either Enfish or Mcro: (1) Enfish is determined as improving computer technology by the court as Enfish has a particular type of self-referential table, specific type of data structure, designed to improve the way a computer stores and retrieves data in memory. The structural change helps to improve computer technology in term of memory access speed on top of achieving improvements in the database application technology. The current application appears missing inclusions of specific type of data structure and contributes mainly to its own oil production applications using computer technology. Thus, the current application cannot be treated as similar to Enfish. (2) The 
	Applicant argues (see pg. 13 line 3 from the bottom – pg. 15 last line) that claim 1 recited significantly more than an abstract idea by reciting a specific improvement to the technological field of carbonatite oil pool exploitation.
	Examiner submits that the alleged improvement of the current application is in the abstract idea itself. Improvement of abstract idea itself cannot be considered as an improvement to the technology. No additional elements/steps can be found which are significant to overcome judicial exception. No machine nor real word transformation can be found in the claims that integrate into a practical application at step 2A prong-2 test and step 2B test. Therefore, the rejections are maintained.

Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DOUGLAS KAY/Primary Examiner, Art Unit 2865